Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent James E. Pancratz is suspended from the practice of law for three months. Suspension effective October 18, 2004. Respondent James E. Pancratz shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald, J., took no part.